PER CURIAM.
Appellant seeks review on an order that reserved ruling on his motion for post conviction relief. The trial court acted within its discretion when it reserved ruling pending the supreme court’s disposition in Williams v. State, 593 So.2d 1064 (Fla. 4th DCA), rev. granted, No. 79,507 (Fla. July 6, 1992). Appellant has failed to demonstrate jurisdiction in this court for certiorari review or as provided in Florida Rule of Appellate Procedure 9.140(g).
Accordingly, we dismiss this appeal for lack of jurisdiction.
GLICKSTEIN, C.J., and HERSEY and WARNER, JJ., concur.